Citation Nr: 0842924	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for tinnitus.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to the service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In November 2008, the veteran testified at a Board hearing 
before the undersigned, sitting in Muskogee, Oklahoma.  A 
transcript of the hearing has been added to the record. 


FINDINGS OF FACT

1.  On March 12, 2003, the RO issued a rating decision 
denying service connection for tinnitus; the veteran did not 
enter a notice of disagreement within one year of notice of 
that decision.

2.  The evidence associated with the claims file subsequent 
to the March 2003 rating decision relates to unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim for 
service connection for tinnitus.

3.  The veteran's right tympanic membrane was perforated in 
service; he experienced tinnitus in service; the veteran has 
a current diagnosis of tinnitus; and the evidence is at least 
in relative equipoise on the question of whether tinnitus was 
caused by injury in service. 


CONCLUSION OF LAW

1. The March 2003 rating decision denying service connection 
for tinnitus became final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.302, 20.1100 (2008).

2.  The additional evidence received since the March 2003 
rating decision is new and material, and the claim for 
service connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Claims

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The RO's March 2003 rating decision denied service connection 
for tinnitus because of the absence of evidence of tinnitus 
in service, absence of evidence of noise exposure in service, 
and absence of competent medical evidence that related the 
current tinnitus to service or a service-connected disability 
(healed perforation of right tympanic membrane or right ear 
hearing loss).  The veteran's service treatment records were 
negative for complaints, diagnosis, or treatment for 
tinnitus.  The December 2003 VA examination opinion of record 
attributed the veteran's right-sided tinnitus to civilian 
work noise exposure.

The new evidence associated with the claims file since the 
March 2003 final decision consists of a March 2007 private 
medical treatment record entry from Hunter Richmond, M.D., 
and the veteran's testimony at the November 2008 Board 
hearing.  Dr. Hunter's March 2007 treatment entry noted the 
veteran's history of a Barrow trauma injury to the right 
tympanic membrane in service; report of tinnitus in service 
and after service; and a diagnosis of "service related" 
tinnitus.  This medical evidence and lay testimony contradict 
the finding that the veteran's tinnitus was not related to 
service, and tends to relate the tinnitus to service and the 
service-connected trauma injury to the right tympanic 
membrane.  

The Board finds that the evidence associated with the claims 
file subsequent to the March 2003 rating decision relates to 
an unestablished fact of nexus of tinnitus to service or a 
service-connected disability that is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
tinnitus.  For this reason, the Board finds that the 
additional evidence received since the March 2003 rating 
decision is new and material, and the claim for service 
connection for tinnitus is reopened.  

Service Connection for Tinnitus

The veteran contends that his tinnitus is secondary to 
service-connected bilateral hearing loss associated with a 
perforated right tympanic membrane.  He has been service 
connected for perforation of the right tympanic membrane 
since separation from service in September 1969.  He asserts 
that the tinnitus started when his right tympanic membrane 
was perforated, and that tinnitus has been essentially 
continuous after service to this date.

After a review of the evidence, the Board finds that the 
veteran experienced chronic tinnitus in service.  Regarding 
in-service symptoms of tinnitus, the Board finds the 
veteran's personal statements on this question to be 
credible, notwithstanding any specific service treatment 
entry noting complaint of tinnitus.  Service-connection for 
healed residuals of a perforated tympanic membrane were 
granted at the time of discharge from service.  

The remaining question is whether the veteran now has a 
current disability of tinnitus that is related by competent 
medical evidence to the in-service injury or the service-
connected residuals of a perforated tympanic membrane.

On this question, the private treatment records from Dr. 
Richmond indicate a diagnosis of tinnitus.  According to the 
veteran's testimony at the Board hearing, Dr. Richmond has 
been treating the veteran's hearing problems for 
approximately 30 years.  Dr. Richmond opined that the 
tinnitus is service related.  Although this opinion 
necessarily relies heavily on the veteran's reported history, 
the history relied upon and reported by the veteran is 
accurate.  See VAOPGCPREC 20-95 (38 C.F.R. § 4.1 does not 
require that the history be obtained from the examiner's re-
view of prior medical records as opposed to the oral report 
of the person examined). 

The Federal Circuit has held that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The United States Court of Appeals for 
Veterans Claims (CAVC or Court) has held that, where there is 
of record lay evidence of in-service tinnitus and of tinnitus 
ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with active service. Charles v. Principi, 
16 Vet. App 370, 374 (2002).

The weight of the competent medical evidence is in relative 
equipoise on 
the question of whether the veteran's current tinnitus is 
related to service or his service-connected tympanic membrane 
perforation.  While the VA examiner opined that the tinnitus 
was more likely related to noise exposure from civilian work, 
the veteran's private physician opined that the tinnitus was 
service related and indicated that tinnitus was secondary to 
the service-connected tympanic membrane perforation.  With 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that tinnitus was incurred in service.  38 
U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is 


granting in full the benefit sought on appeal with regard to 
the one issue that was not withdrawn by the claimant - 
entitlement to service connection for tinnitus.  Accordingly, 
any notice or assistance error was harmless and need not be 
further discussed.


ORDER

New and material evidence having been received, service 
connection for tinnitus is reopened.

Service connection for tinnitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


